Texas Department of Criminal Justice

                                                                                        Brad Livingston
                                                                                        Executive Director




                                                                  RECEIVED 1
August 19,2015                                                  ©©UgfOFCRJWilMAL Affl
The Honorable Anne Lorentzen                                             AUG 24 ^015
Nueces County District Clerk
901 Leopard Street Rm. #313                                         AteSArtStl9C8©*
Corpus Christi, Texas 78401

RE: DANIEL LOPEZ, TDCJ #999555

Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to DAND2L LOPEZ, issued in the 117th
District Court of Nueces County, Texas, on May 12, 2015, which was carried out on August 12,
2015. Also enclosed is the Certificate with the director's statement of compliance with the
command of the warrant. The certificate also indicates the disposition of the remains as required
by Article 43.23 of the Texas Code of Criminal Procedure.

Sincerely,



CarlaM. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
    Louise Pearson, Clerk, Court of Criminal Appeals
    Kelly Enloe, Chairman, Classification & Records, TDCJ


CW/cf
Attach




                   Ourmission is to providepublic safety, promotepositive change in offender
                    behavior, reintegrate offenders into society, and assist victims ofcrime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howeII@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                    P.O. Box 4004
Austin, Texas 78711-3084                                                           Huntsville, Texas 77342-4004
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION


        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 16th day of March, 2010 and executed the 12th day
 of August, 2015 by the death of DANIEL LOPEZ.




DISPOSITION OF BODY:



DATE:      (XA^CyuAA" >3. 3oi5

TIME:         LP '..3 { f) m




                        William Stephens, Director
                        Texas Department of Criminal Justice
                        Correctional Institutions Division
                                                      CERTIFICATE



          I herebycertifythat the Death Warrant in the case of TheStateofTexas vs. DANIEL LOPEZissued
          inthe 117th District Court ofNueces County, Texas, on May 12,2015 and was executed according to
          the laws of the State of Texas onAugust 12,2015. The death of DANIEL LOPEZ wascaused by
          intravenous injectionoflethal substances at the Huntsville Unitof the TexasDepartment of Criminal
          Justice-Correctional Institutions Division at \p '. Sip.m. on August 12, 2015. The body ofthe
          deceasedwas given into the custodyof CarnesFuneralHomeagent for the requestingrelative. This
          Certificate and Return ofWarrant (enclosed) is in compliance with Article 43.23 ofthe Texas Code
          of Criminal Procedure.




                                                   William StephenV Director
                                                   Texas Department of Criminal Justice
                                                   Correctional Institutions Division




          SUBSCRIBED AND SWORN TO BEFORE MEthis the 12th day of August 2015.

•/#^\                  CONNIE E.             J
U*/\A-A                   WEICH
♦W      Z^4 A,/ N°tary Public. State of Texas *              -,                  '   n
• VA-      iVV     My Commission Expires     #               /    / \ n __   „       A   I . \ ft . /" ft\

           NotarvwVhVut elnd                      NOTARY PUBLIC, Walker County, Texas

         My Commission expires:             \ \ - PLs-Xoll
.w
\*
                                        CAUSE NO. 09-CR-0787-B

     THE STATE OF TEXAS                               I        IN THE 117th DISTRICT
                                                      I
     VS                                               I        COURT OF
                                                      I
     DANIEL LOPEZ                                     I        NUECES COUNTY, TEXAS

                                           DEATH WARRANT

     TO THE DIRECTOR OF THE CORRECTIONAL INSTITUTIONS DIVISION OF THE
     TEXAS DEPARTMENT OF CRIMINAL JUSTICE AND TO THE SHERIFF OF NUECES
     COUNTY, TEXAS:

     On the 2nd day of March, 2010, the above-named defendant, in the above-styled and numbered
     cause, was convicted ofthe offense of capital murder. On the 5th day of March, 2010, the Court
     sentenced the above-named defendant to death in accordance with the findings of the jury,
     pursuant to the Texas Codeof Criminal Procedure.

     The Court, having received the Court of Criminal Appeals' mandate affirming the above-named
     defendant's conviction for capital murder and having received an order from the Court of
     Criminal Appeals accepting the above-named defendant's waiver of appointment of counsel to
     represent him in a post-conviction writ ofhabeas corpus under Tex. Code Crim. Proc. art. 11.071
     and finding that his failure to timely file an application for habeas corpus relief under that article
     constituted a waiver of all grounds for relief that were available to him before the last date on
     which his application could have been timely filed, and having previously sentenced the above-
     named defendant to death for the offense of capital murder, ORDERS that the execution be had
     on Wednesday, the 12th day of August, 2015, at any time after the hour of 6:00 p.m. at the
     Institutional Division of the Texas Department of Criminal Justice at Huntsville, Texas.

     The Sheriff of Nueces County, Texas, is hereby commanded to deliver this warrant to the
     Director of the Correctional Institutions Division of the Texas Department of Criminal Justice
     for the purpose of executing this warrant, and to take from the Director the proper receipt for the
     warrant, and the sheriff will return the receipt to the office of the District Clerk of Nueces
     County, Texas.

     The Director of the Correctional Institutions Division of the Texas Department of Criminal
     Justice is hereby commanded to receive from the Sheriff this warrant, and to give his receipt to
     the Sheriff, and to safely keep the defendant and to execute the sentence of death at any time
     after the hour of 6:00 p.m. on the day and date specified in paragraph two of this warrant, by
     causing a substance or substances in a lethal quantity to be intravenously injected into the body
     of the defendant sufficient to cause death, and the injection of the substance or substances into
     the body of the defendant to continue until the defendant is deceased, obeying all laws of the
     State of Texas with reference to such execution.

     Witness my hand and seal ofthe 117th District Court ofNueces County, Texas, at my office in




                                             ORIGINAL
sentence of death by intravenous injection of a substance or substances in a lethal

quantity sufficient to cause the death of the said DANIEL LOPEZ and until the said

DANIEL LOPEZ is dead, such procedure to be determined and supervised by the

Director of the Institutional Division of the Texas Department of Criminal Justice.

       The clerk of this Court shall, within ten days after the Court enters this Original

Order Setting Execution, issue and deliver to the Sheriff of Nueces County, Texas, a

certified copy of this Order along with a Death Warrant in accordance with Tex. Code

Crim. Proc. Ann. art. 43.15 (West 2006). The Death Warrant shall recite the fact of

conviction, setting forth specifically the offense, the judgment of the Court and the time

fixed for execution. The Death Warrant shall be directed to the Director of the

Institutional Division of the Texas Department of Criminal Justice in Huntsville, Texas,

and command the Director to proceed to put into execution the judgment of death against

the said DANIEL LOPEZ.


       The Sheriff of Nueces County, Texas is hereby ordered, upon receipt of said

Death Warrant, to deliver said Death Warrant and a certified copy of this Order to the

Director of the Institutional Division of the Texas Department of Criminal Justice,

Huntsville, Texas.

               SIGNED AND ENTERED THIS J^ day of lUL^Lf ,2015/
                                              \J%UsA^o(
                                             Sandra Watts
                                             Presiding Judge
                                             117th District Court
                                             Nueces County, Texas
                              CAUSE NO. 09-CR-0787-B


THE STATE OF TEXAS                           |      IN THE 117TH DISTRICT
                                             I
VS.                                          |      COURT OF
                                             I
DANIEL LOPEZ                                 |      NUECES COUNTY, TEXAS

                   ORIGINAL ORDER SETTING EXECUTION

       This day this cause was again called for the purpose of setting the defendant's

execution date in accordance with the verdict and judgment rendered against him on the

5th day of March, 2010. The verdict and judgment in the defendant's case were reviewed

on direct appeal by the Court of Criminal Appeals of Texas, which affirmed such

judgment, see Lopez v. State, No, AP-76,327, 2012 WL 5358863, 2012 Tex. Crim. App.

Unpub. LEXIS 1159 (Tex. Crim. App. Oct. 31, 2012) (not designated for publication),

and subsequently issued its mandate on November 27, 2012. This Court has received

such decision and mandate, which are on file among the papers of this cause. On April

18, 2012, the Court of Criminal Appeals accepted the defendant's waiver of appointment

of counsel to represent him in a post-conviction writ of habeas corpus under Tex. Code

Crim. Proc. art. 11.071 and found that his failure to timely file an application for habeas

corpus relief under that article constituted a waiver of all grounds for relief that were

available to him before the last date on which his application could have been timely

filed. See Ex parte Lopez, No. WR-77,157-01, 2012 Tex. Crim. App. Unpub. LEXIS

1376 (Tex. Crim. App. Apr. 18, 2012) (not designated for publication). On July 1, 2014,

the United States District Court for the Southern District of Texas found the defendant

competent to waive federal habeas review, found that he did so knowingly and

voluntarily, granted his motion to dismiss his habeas action with prejudice, denied the



                                                   Jj W

                                     .-#Vb# i
post-judgment motion filed by his attorneys, found that he was competent to terminate

representation by habeas counsel, and granted his motion to dismiss counsel, effective on

the conclusion of any appeal. See Lopez v. Stephens, Civ. No. 2:12-CV-160, 2014 WL
2981056, 2014 U.S. Dist. LEXIS 89213 (S.D. Tex. July 1, 2014) (unpublished), Upon

such appeal by counsel who were appointed for the defendant by the federal district court

against his will and who filed such appeal despite the defendant's wishes, on April 6,

2015, the United States Court of Appeals for the Fifth Circuit affirmed the district court's

order finding the defendant competent to waive federal habeas proceedings and ordered

that no further pleadings would be accepted from counsel absent leave of court supported

by the defendant's election to proceed through such counsel. See Lopez v. Stephens,

F.3d     , 2015 WL 1566581, 2015 U.S. App. LEXIS 5522 (5th Cir. 2015). No pleadings

having been filed in the United States Supreme Court, the defendant's conviction is now

final. On or about April 13, 2015, this Court received a pro se "Motion to Declare

Information About Appeal and Execution," wherein the defendant asked it to set his

execution date. Therefore, this Court now enters the following order:

       IT IS ORDERED that the defendant, DANIEL LOPEZ, who has been adjudged

guilty of capital murder as charged in the indictment and whose punishment has been

assessed by the verdict of the jury and the judgment of the Court at death, shall be kept in

custody by the Director of the Institutional Division of Texas Department of Criminal

Justice at Huntsville, Texas, until Wednesday, the 12th day of August, 2015, upon which

day, at the Institutional Division of the Texas Department of Criminal Justice at

Huntsville, Texas, at any time after 6:00 p.m., in a room arranged for the purpose of

execution, the Director, acting as provided by law, is commanded to carry out this